UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-6811

CHRISTOPHER SEABROOK,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Falcon B. Hawkins, Chief District Judge.
(CR-93-215)

Submitted: May 29, 1997

Decided: June 11, 1997

Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Albert Peter Shahid, Jr., SHAHID
LAW OFFICE, L.L.C., Charleston, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Christopher Seabrook pleaded guilty to possession of a firearm
under 18 U.S.C. § 922(g) (1994). Because he had at least three previ-
ous convictions for violent felonies, 18 U.S.C.§ 924(e) (1994) sub-
jected him to imprisonment for not less than fifteen years. On January
12, 1994, the court sentenced him to imprisonment for fifteen years,
a fifty dollar special assessment, and a five year term of supervised
release following incarceration. Seabrook did not appeal his convic-
tion or sentence.

More than a year after his conviction and sentence, Seabrook filed
a motion for modification or reduction of his sentence in the district
court pursuant to 18 U.S.C. § 3582(c) (1994), claiming that he should
be resentenced in light of Amendment 433 to the United States Sen-
tencing Guidelines. See U.S.S.G. App. C, Amendment 433 (1991).
The district court denied the motion, and Seabrook appeals.

On appeal, Seabrook's attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), claiming that the district
court erred in denying the motion for modification and also raising
two issues not raised below.1 Additionally, Seabrook filed a pro se
supplemental brief, challenging the district court's decision and also
raising one additional issue.2 We affirm in part and dismiss in part.

To the extent that Seabrook appeals the district court's denial of his
motion for modification, we find his notice of appeal timely under
Houston v. Lack, 487 U.S. 266 (1988), and affirm the district court's
_________________________________________________________________
1 In his Anders brief, Seabrook claims that his sentence should be
vacated and his conviction overturned because his conviction was a
result of vindictiveness based on his past record and because it was
obtained in violation of Petite v. United States, 361 U.S. 529, 530-31
(1960) (precluding initiation or continuation of federal prosecution fol-
lowing state prosecution based on substantially same act or transaction
unless there is compelling federal interest supporting dual prosecution).
2 Seabrook also contends that the Government, in filing its response to
his motion for reconsideration, procedurally defaulted.

                    2
order. Seabrook claims that because his felon-in-possession charge is
not a violent offense under § 924(e)(1), the district court erred in
denying his motion for modification filed pursuant to § 3582(c)(2).
We find, however, that the district court correctly determined that
§ 3582(c)(2) did not afford Seabrook relief. This provision allows the
court to reconsider a sentence in light of subsequent changes in the
Guidelines which lower sentences. However, Amendment 433, effec-
tive in 1991 and included in the list of amendments warranting reduc-
tions of sentences in 1992, was in effect at the time of Seabrook's
sentencing in 1994, and thus does not provide a basis for a
§ 3582(c)(2) motion in this case. Furthermore, a review of the record
indicates that the district court properly sentenced Seabrook pursuant
to § 924(e)(1) because it is evident from the presentence report that
Seabrook violated § 922(g) and had at least three previous violent fel-
ony convictions.

To the extent that Seabrook attempts to file a direct appeal of his
conviction and sentence, more than a year after entry of judgment of
conviction and sentence, we find that his notice of appeal is untimely.
We therefore dismiss the vindictiveness claim and Petite policy claim
raised in Seabrook's Anders brief and the procedural default claim
raised in his pro se informal brief for lack of jurisdiction. See
Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978)
(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)); see
also Fed. R. App. P. 4.

In accordance with the requirements of Anders , we have examined
the entire record and find no meritorious issues for appeal. Accord-
ingly, the district court's denial of Seabrook's motion to modify or
correct his sentence is affirmed, and Seabrook's additional claims are
dismissed. This court requires that counsel inform his client, in writ-
ing, of his right to petition the Supreme Court of the United States for
further review. If the client requests that a petition be filed, but coun-
sel believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART

                     3